DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 6-8, 11-12, 17-19, 21, 24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-8, 11-12, 18-19, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US# 2015/0208415 hereinafter referred to as Xu) in view of Loehr et al. (US# 2019/0081743 hereinafter referred to as Loehr).

RE Claim 1, Xu discloses a method performed by a base station (See Xu FIG 3 – base station), the method comprising: 
	generating control information for assigning communication resources for transmitting data to a machine type communication device (See Xu [0082] – generating DCI control information for sending PDSCH to MTC device), wherein the control information uses a downlink control information (DCI) to indicate communication resources in a plurality of narrowbands (See Xu [0082] – DCIused to indicate communication resources; restricted DL assignment for narrowband data channel (e.g. 6 resource blocks)); 
	transmitting the generated control information to the machine type communication device (See Xu [0066], [0067] – sending DCI control information to MTC device); 
	transmitting the data to the machine type communication device using the assigned communication resources (See Xu [0082] – sending PDSCH (assigned by DCI) to MTC device); and 
	receiving, from the machine type communication device, ACK/NACK for corresponding to the data transmitted to the machine type communication device (See Xu [0088] – receiving feedback ACK/NACK information based on data transmitted to MTC device), wherein the ACK/NACK comprises one ACK/NACK indication based on the data being transmitted in a plurality of subframes (See Xu [0085], [0088] – ACK/NACK feedback being bundled where ACK/NACK bits indicate feedback for more subframes than bits (i.e. logical AND of ACK+NACK bits)).
	Xu does not specifically disclose 
DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag.
	However, Loehr teaches of
	wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands (See Loehr [0009], [0132]-[0133] – DCI format used to indicate communication resources), the communication resources comprising a set of contiguously allocated resource blocks (See Loehr FIG 8 – i.e. PUSCH) and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag (See Loehr [0132]-[0133] – DCI format 6-0A is indicated by one-bit flag).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource assignment system, as disclosed in Xu, wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag, as taught in Loehr. One is motivated as such in order to reduce redundancies and avoid interpretation issues when combining legacy and new system features (See Loehr Summary).


	RE Claim 2¸ Xu, modified by Loehr, discloses a method, as set forth in claim 1 above, wherein when the data transmitted to the machine type communication device in each subframe of the plurality of subframes has been received successfully, the ACK/NACK indication comprises an acknowledgement (ACK) (See Xu [0088] – logically AND’ing ACK+NACK bits which require all subframe feedback to be successful (i.e. ACK = ‘1’) for the bundled feedback to indicate an overall ACK (‘1’)), and 
	wherein when the data transmitted to the machine type communication device in at least one subframe of the plurality of subframes has not been received successfully, the ACK/NACK indication comprises an non-acknowledgement (NACK) (See Xu [0088] – logically AND’ing ACK+NACK bits which results in if any subframe feedback is unsuccessful (i.e. NACK = ‘0’) for the bundled feedback, the overall feedback will be NACK (‘0’)).

	RE Claim 7¸ Xu, modified by Loehr, discloses a method, as set forth in claim 1 above, wherein the control information includes information identifying at least one of: 
	a starting subframe of the plurality of subframes; 
	an ending subframe of the plurality of subframes; and 
	a number of subframes in the plurality of subframes (See Xu [0088] – control information identifying “association set” of subframes (i.e. number of subframes)).

Claim 8¸ Xu, modified by Loehr, discloses a method, as set forth in claim 1 above, wherein a subframe in which the ACK/NACK is sent is a predetermined number of subframes following the last of the plurality of subframes (See Xu [0085] – feedback sent predetermined number of frames after last of the plurality of subframes (e.g. feedback sent 4 subframes after last data subframe)).

	RE Claim 11, Xu discloses a method performed in a machine type communication device (See Xu FIG 3 – MTC UE), the method comprising: 
	receiving control information for assigning communication resources for transmitting data to the machine type communication device (See Xu [0082] – receiving DCI control information for sending PDSCH to MTC device), wherein the control information uses a downlink control information (DCI) to indicate communication resources in a plurality of narrowbands (See Xu [0082] – DCIused to indicate communication resources; restricted DL assignment for narrowband data channel (e.g. 6 resource blocks)); 
	receiving the data which is transmitted, by a base station (See Xu FIG 3 – base station) using the assigned communication resources (See Xu [0082] – sending PDSCH (assigned by DCI) to MTC device); 
	generating ACK/NACK corresponding to the data received by the machine type communication device (See Xu [0088] – receiving feedback ACK/NACK information based on data transmitted to MTC device), wherein the ACK/NACK comprises one ACK/NACK indication based on the data being transmitted, by the base station, in a plurality of subframes (See Xu [0085], [0088] – ACK/NACK feedback being bundled where ACK/NACK bits indicate feedback for more subframes than bits (i.e. logical AND of ACK+NACK bits)); and
	transmitting, to the base station, the generated ACK/NACK feedback (See Xu [0088] – transmitting feedback ACK/NACK information to the base station).
	Xu does not specifically disclose 
	wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag.
	However, Loehr teaches of
	wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands (See Loehr [0009], [0132]-[0133] – DCI format used to indicate communication resources), the communication resources comprising a set of contiguously allocated resource blocks (See Loehr FIG 8 – i.e. PUSCH) and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag (See Loehr [0132]-[0133] – DCI format 6-0A is indicated by one-bit flag).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource assignment system, as disclosed in Xu, wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format See Loehr Summary).

	RE Claim 12¸ Xu, modified by Loehr, discloses a method, as set forth in claim 11 above, wherein when the data transmitted to the machine type communication device in each subframe of the plurality of subframes has been received successfully, the ACK/NACK indication comprises an acknowledgement (ACK) (See Xu [0088] – logically AND’ing ACK+NACK bits which require all subframe feedback to be successful (i.e. ACK = ‘1’) for the bundled feedback to indicate an overall ACK (‘1’)), and 
	wherein when the data transmitted to the machine type communication device in at least one subframe of the plurality of subframes has not been received successfully, the ACK/NACK indication comprises an non-acknowledgement (NACK) (See Xu [0088] – logically AND’ing ACK+NACK bits which results in if any subframe feedback is unsuccessful (i.e. NACK = ‘0’) for the bundled feedback, the overall feedback will be NACK (‘0’)).

	RE Claim 18¸ Xu, modified by Loehr, discloses a method, as set forth in claim 11 above, wherein the control information includes information identifying at least one of: 
	a starting subframe of the plurality of subframes; 
	an ending subframe of the plurality of subframes; and 
See Xu [0088] – control information identifying “association set” of subframes (i.e. number of subframes)).

	RE Claim 19¸ Xu, modified by Loehr, discloses a method, as set forth in claim 11 above, wherein a subframe in which the ACK/NACK is sent is a predetermined number of subframes following the last of the plurality of subframes (See Xu [0085] – feedback sent predetermined number of frames after last of the plurality of subframes (e.g. feedback sent 4 subframes after last data subframe)).

	RE Claim 21¸ Xu, modified by Loehr, discloses a method, as set forth in claim 11 above, wherein the machine type communication device is operable to communicate using a reduced bandwidth compared to the cell bandwidth (See Xu [0082] – low cost MTC UE operating using reduced bandwidth (i.e. restricted DL assignment for narrowband data channel)).

	RE Claim 23, Xu discloses a base station for a communication system (See Xu FIG 3 – base station), wherein the base station comprises:
	at least one memory storing instructions (See Xu FIG 3 – base stations have memory storing instructions); and 
	at least one processor (See Xu FIG 3 – base stations have at least one processor for executing instructions) configured to execute the instructions to: 
See Xu [0082] – generating DCI control information for sending PDSCH to MTC device), wherein the control information uses a downlink control information (DCI) to indicate communication resources in a plurality of narrowbands (See Xu [0082] – DCIused to indicate communication resources; restricted DL assignment for narrowband data channel (e.g. 6 resource blocks)); 
	transmit the generated control information to the machine type communication device (See Xu [0066], [0067] – sending DCI control information to MTC device); 
	transmit the data to the machine type communication device using the assigned communication resources (See Xu [0082] – sending PDSCH (assigned by DCI) to MTC device); and 
	receive, from the machine type communication device, ACK/NACK for corresponding to the data transmitted to the machine type communication device (See Xu [0088] – receiving feedback ACK/NACK information based on data transmitted to MTC device), wherein the ACK/NACK comprises one ACK/NACK indication based on the data being transmitted in a plurality of subframes (See Xu [0085], [0088] – ACK/NACK feedback being bundled where ACK/NACK bits indicate feedback for more subframes than bits (i.e. logical AND of ACK+NACK bits)).
	Xu does not specifically disclose 
	wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format corresponds to 
	However, Loehr teaches of
	wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands (See Loehr [0009], [0132]-[0133] – DCI format used to indicate communication resources), the communication resources comprising a set of contiguously allocated resource blocks (See Loehr FIG 8 – i.e. PUSCH) and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag (See Loehr [0132]-[0133] – DCI format 6-0A is indicated by one-bit flag).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource assignment system, as disclosed in Xu, wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag, as taught in Loehr. One is motivated as such in order to reduce redundancies and avoid interpretation issues when combining legacy and new system features (See Loehr Summary).

	RE Claim 24, Xu discloses a machine type communication device for a communication system (See Xu FIG 3 – MTC UE), the machine type communication device comprises: 
See Xu FIG 3 – UEs have memory storing instructions); and 
	at least one processor (See Xu FIG 3 – UEs have at least one processor for executing instructions) configured to execute the instructions to: 
	receive control information for assigning communication resources for transmitting data to the machine type communication device (See Xu [0082] – receiving DCI control information for sending PDSCH to MTC device), wherein the control information uses a downlink control information (DCI) to indicate communication resources in a plurality of narrowbands (See Xu [0082] – DCIused to indicate communication resources; restricted DL assignment for narrowband data channel (e.g. 6 resource blocks)); 
	receive the data using the assigned communication resources (See Xu [0082] – sending PDSCH (assigned by DCI) to MTC device); 
	generate ACK/NACK corresponding to the data received by the machine type communication device (See Xu [0088] – receiving feedback ACK/NACK information based on data transmitted to MTC device), wherein the ACK/NACK comprises one ACK/NACK indication based on the data being transmitted, by the base station, in a plurality of subframes (See Xu [0085], [0088] – ACK/NACK feedback being bundled where ACK/NACK bits indicate feedback for more subframes than bits (i.e. logical AND of ACK+NACK bits)); and
	transmit, to a base station, the generated ACK/NACK (See Xu [0088] – transmitting feedback ACK/NACK information to the base station).
	Xu does not specifically disclose 
DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag.
	However, Loehr teaches of
	wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands (See Loehr [0009], [0132]-[0133] – DCI format used to indicate communication resources), the communication resources comprising a set of contiguously allocated resource blocks (See Loehr FIG 8 – i.e. PUSCH) and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag (See Loehr [0132]-[0133] – DCI format 6-0A is indicated by one-bit flag).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource assignment system, as disclosed in Xu, wherein the control information uses a DCI format to indicate communication resources in a plurality of narrowbands, the communication resources comprising a set of contiguously allocated resource blocks and wherein the DCI format corresponds to DCI format 6-0A and the DCI format used by the control information is differentiated from the DCI format 6-0A by a one-bit flag, as taught in Loehr. One is motivated as such in order to reduce redundancies and avoid interpretation issues when combining legacy and new system features (See Loehr Summary).



Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US# 2015/0208415 hereinafter referred to as Xu) in view of Loehr et al. (US# 2019/0081743 hereinafter referred to as Loehr) and Lee et al. (US# 2013/0163553 hereinafter referred to as Lee).

	RE Claim 6, Xu, modified by Loehr, discloses a method, as set forth in claim 1 above. Xu, modified by Loehr, does not specifically disclose wherein the control information comprises, for each subframe, information indicating a total or remaining number of subframes in which communication resources are allocated for the communication device before the communication device is required to provide ACK/NACK.
	However, Lee teaches of wherein the control information comprises, for each subframe, information indicating a total or remaining number of subframes in which communication resources are allocated for the communication device before the communication device is required to provide ACK/NACK (See Lee [0230] – DAI indicating how frequent (for every N subframes) feedback (ACK/NACK) is sent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource allocation system, as disclosed in Xu, modified by Loehr, wherein the control information comprises, for each subframe, information indicating a total or remaining number of subframes in which communication resources are allocated for the communication device before the communication device is required to provide ACK/NACK, as taught in Lee. One is See Lee [0028]-[0032]).

	RE Claim 17, Xu, modified by Loehr, discloses a method, as set forth in claim 11 above. Xu, modified by Loehr, does not specifically disclose wherein the control information comprises, for each subframe, information indicating a total or remaining number of subframes in which communication resources are allocated for the machine type communication device before the communication device is required to provide ACK/NACK.
	However, Lee teaches of wherein the control information comprises, for each subframe, information indicating a total or remaining number of subframes in which communication resources are allocated for the machine type communication device before the communication device is required to provide ACK/NACK (See Lee [0230] – DAI indicating how frequent (for every N subframes) feedback (ACK/NACK) is sent).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the resource allocation system, as disclosed in Xu, modified by Loehr, wherein the control information comprises, for each subframe, information indicating a total or remaining number of subframes in which communication resources are allocated for the machine type communication device before the communication device is required to provide ACK/NACK, as taught in Lee. One is motivated as such in order to efficiently communicate control information (See Lee [0028]-[0032]).
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Loehr reference).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babaei et al. (US# 2018/0041997) which also teaches of using DCI format 6-0A.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477